IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                        RENDERED: JANUARY 21,2021
                                                             NOT TO BE PUBLISHED

                   Supreme Court of Kentucky
                                     2019-SC-0582-MR


ROBERT JAMIESON                                                                 APPELLANT



                      ON APPEAL FROM HARDIN CIRCUIT COURT
V.                     HONORABLE KELLY M. EASTON, JUDGE
                                 NO. 18-CR-00049



COMMONWEALTH OF KENTUCKY                                                         APPELLEE



                       MEMORANDUM OPINION OF THE COURT

                                         AFFIRMING

       Robert Patrick Jamieson appeals as a matter of right1 his conviction by a

Hardin County jury of first-degree sodomy, first-degree incest, and first-degree

sexual abuse of H.J.,2 his granddaughter. Jamieson appeals the trial court’s

jury instructions regarding the charges of first-degree sodomy (single act) and

first-degree incest (single act) as violating his right to a unanimous verdict.

Jamieson also alleges the trial court erred when it permitted a police detective

to improperly bolster H.J.’s testimony. Having reviewed the record and the

parties’ arguments, we hereby affirm the judgment of the Hardin Circuit Court.




       1   KY. CONST. § 110(2)(b).
       2   To protect her privacy, we will use the initials of the minor victim to identify
her.
                                  I. BACKGROUND

      H.J. was born on May 7, 2006, to Jamieson’s daughter, a struggling drug

addict, and a non-participating father. Jamieson and his longtime girlfriend

Lorrie took responsibility for H.J. and, in 2007, were granted legal custody.

When H.J. was six, Jamieson and Lorrie’s relationship ended. Lorrie continued

as H.J.’s primary guardian, but Jamieson had visitation every other weekend.3

This arrangement continued for approximately six years, until January 2018,

when H.J. told Lorrie that Jamieson had been inappropriately touching her

since May 2017.

      Lorrie contacted the Kentucky State Police to report H.J.’s allegation.

Detective Borders was assigned to the case, and authorities set up a forensic

interview with H.J. conducted by Silverleaf Sexual Trauma Recovery Services.

Detective Borders did not participate in the interview but observed it. During

the interview, H.J. provided details of Jamieson’s actions. These details

included the location of pornographic material and sex toys used by Jamieson

on H.J. and that Jamieson had her perform oral sex on him at least once while

seated in his recliner. Based on the interview, Detective Borders obtained a

search warrant for Jamieson’s residence. Officers executed the search warrant

and retrieved two vibrators and pornographic magazines from locations

identified by H.J. Various items collected were tested by the Kentucky State

Police Laboratory. One of the vibrators was found to have H.J.’s DNA on it. A



       3 There is no record of a formal custody adjudication upon the dissolution of

Lorrie and Jamieson’s relationship.

                                           2
grand jury indicted Jamieson on charges of rape in the first degree, victim

under twelve, in a continuing course of conduct; sodomy in the first degree,

victim under twelve, in a continuing course of conduct; incest in the first

degree, victim under twelve, in a continuing course of conduct; sexual abuse in

the first degree, victim under twelve, in a continuing course of conduct; and

terroristic threatening in the third degree.

      At trial, H.J. testified the abuse began on her eleventh birthday when

Jamieson took her into his bedroom and had her undress before touching her.

H.J. stated Jamieson told her he would kill her or himself if she told anyone of

the incidents. Over the next seven months, the abuse progressed. H.J. stated

Jamieson forced her to perform oral sex on him once or twice while he sat in a

recliner. In other incidents, Jamison used a vibrator on her and viewed

pornography with her. H.J. testified that while the oral sex and penetration by

the vibrator each happened once or twice, the touching occurred every time she

visited Jamieson.

      After H.J.’s testimony, the Commonwealth called Detective Borders to the

stand. During his testimony, the Commonwealth introduced physical evidence

collected by Detective Borders and other KSP officers during the search.

Included in the evidence was a vibrator found in the right-side bedroom

nightstand, pornography found in the left-side bedroom nightstand, and fabric

samples from the recliner. The vibrator was found to have H.J.’s DNA on it.

When asked by the Commonwealth why he searched those areas and chose to

collect a sample from the recliner, Detective Borders referenced the statements

                                         3
H.J. made to Silverleaf during the forensic interview. Counsel for Jamieson

objected to Detective Borders’s statements as impermissible hearsay. The trial

court overruled the objection stating that the statements were permitted to the

extent they explained why Detective Borders acted as he did. The trial court

provided a limiting instruction to the jury explaining the permissible use of the

statements during Detective Borders’s testimony and again during jury

instructions before closing arguments.

      At the close of the trial, the trial court, over Jamieson’s objection,

provided the jury with both a continuing course of conduct instruction for each

sexual offense and an alternate single-act instruction for each sexual offense.

The jury deliberated for five hours and found Jamieson guilty of three charges:

sodomy in the first degree, victim under twelve (single act); incest in the first

degree, victim under twelve (single act), and sexual abuse in the first degree,

victim under twelve, in a continuing course of conduct. This appeal followed.

                                  II. ANALYSIS

      Jamieson asserts the trial court committed two errors justifying that the

convictions be vacated. First, he argues that the instructions to the jury

regarding sodomy, first degree (single act) and incest, first degree (single act)

were deficient and resulted in a non-unanimous verdict. Second, Jamieson

asserts the trial court erred in permitting Detective Borders to improperly

bolster H.J.’s testimony.




                                         4
A.     The Jury Instructions Properly Avoided a Unanimous Verdict Error.

      Jamieson takes issue with the trial court’s instructions as to the single

acts of sodomy and incest. The trial court’s sodomy instruction was as follows:

      If you do not find the Defendant guilty under Instruction No. 6
      [Sodomy, continuing course of conduct], you will find the
      Defendant guilty of First-Degree Sodomy under this Instruction if,
      and only if, you believe from the evidence beyond a reasonable
      doubt all of the following:

      A. That in this county before the finding of the Indictment herein
         and between May 7, 2017, and December 31, 2017, he engaged
         in a single act of deviate sexual intercourse with [H.J] with the
         jury in unanimous agreement on the single act occurring during
         that time frame;

         AND

      B. That at the time of such intercourse [H.J.] was less then twelve
         years old.

The incest instruction stated:

      If you do not find the Defendant guilty under Instruction No. 8
      [Incest, continuing course of conduct], you will find the Defendant
      guilty of Incest under this Instruction if, and only if, you believe
      from the evidence beyond a reasonable doubt all of the following:

      A. That in this county before the finding of the Indictment herein
         and between May 7, 2017, and December 31, 2017, he engaged
         in a single act of sexual intercourse or deviate sexual
         intercourse with [H.J] with the jury in unanimous agreement on
         the single act occurring during that time frame;

         AND

      B. That [H.J.] was his granddaughter;

      C. That he knew [H.J.] was his granddaughter;

      D. That at the time of such intercourse [H.J.] was less then twelve
         years old.



                                        5
      This Court has identified two forms of “unanimous verdict violations.”4

The first, not at issue here, can occur when multiple counts of the same offense

are adjudicated in a single trial.5 The second form occurs “when a jury

instruction may be satisfied by multiple criminal acts by the defendant.”6 This

second form of unanimous verdict error is one of duplicitous instructions

failing to guarantee that all jurors agree as to the specific act constituting the

offense.7 Jamieson asserts the trial court erred by issuing an instruction that

permitted the second form of unanimous verdict violation.

      In King v. Commonwealth, the prosecution presented evidence of multiple

acts of sexual abuse, and the relevant jury instruction allowed for a finding of

guilt based on any of the multiple, separate acts of sexual abuse mentioned in

the evidence.8 Furthermore, the jury instruction contained no specific direction

to the jury emphasizing to them they must unanimously agree on a particular

act.9 Therefore, we held that there was no way to determine that all twelve

jurors agreed upon the criminal act for which they convicted King.10 We

identified three ways a trial court can avoid a duplicitous instruction issue:

      (1) the jury instruction can simply identify which of the particular
      criminal acts included in the evidence the jury is asked to

      4   Martin v. Commonwealth, 456 S.W.3d 1, 6 (Ky. 2015).
      5   Id.
      6   Id. at 7.
      King v. Commonwealth, 554 S.W.3d 343, 351 (Ky. 2018) (citing Jenkins v.
      7

Commonwealth, 496 S.W.3d 435, 448 (Ky. 2016)).
      8   Id. at 352.
      9   Id.
      10   Id.

                                           6
      consider; (2) the verdict form can identify the particular act upon
      which the jury determined guilt; or (3) a special instruction, as
      held by some courts, informing the jury that, in order to convict,
      all twelve jurors must agree that the defendant committed the
      same act.11

The trial court in Jamieson’s case chose the third method with its instructions.

      Jamieson alleges, despite the special instruction, the trial court’s error is

evident based on the court’s own statements during the discussion of the

instructions. In explaining the selected form of jury instruction as to the single-

act counts of rape, sodomy, and incest, the court stated:

      [n]ow what I did do in there, so you all will both know. You’ll notice
      how I worded that. You’re going to have a unanimous verdict
      problem if you don’t say to them “you all have to agree on a single
      act; all twelve have to believe that the act occurred during that
      time frame that time.” So that’s why it’s worded that way.

Jamieson argues this amounted to a “command” by the trial court imposing a

duty upon the parties to clarify any ambiguity brought on by the instruction.

We find this to be a serious misunderstanding of the exchange. When the full

record of the jury instruction discussion is reviewed, it is manifestly apparent

the trial court was not placing a duty upon the parties to clarify which act

related to the single count. Instead, the trial court explained to the parties its

reasoning in selecting the third method of avoiding a duplicitous instruction,

the special instruction.

      Jamieson argues the instruction should have been tailored to a specific

factual scenario and that we cannot assume a unanimous verdict without such




      11   Id. at 353.

                                         7
tailoring. We disagree. The trial judge’s inclusion of, at the end of each

instruction, a statement that the jury must be “in unanimous agreement on

the single act occurring during that time frame[,]” was a special instruction

meeting the requirement identified in King. A jury is presumed to follow a trial

court’s instructions12 and the jury was instructed as to the need for unanimity

regarding the act constituting the offense. For this reason, we find the jury

instructions for sodomy and incest were not duplicitous.

B.     Detective Borders’s Testimony Did Not Impermissibly Bolster H.J.’s
                                Testimony.

      Jamieson argues that Detective Borders’s testimony injected

impermissible hearsay from the forensic interview in an attempt to bolster

H.J.’s testimony. At issue are two parts of Detective Borders’s testimony during

which he repeated statements H.J. made during her forensic interview. First, to

explain his search of the nightstands in the bedroom, Detective Borders

testified about where H.J. said the sex toy and pornography were located.

Second, Detective Borders testified about statements H.J. made about a trash

can located near a recliner where the oral sex took place. H.J. had testified to

these facts during her direct examination, and defense counsel objected to

Detective Borders’s recitation of these statements because, defense counsel

contended, H.J. was never impeached during cross-examination, making




      12See Dixon v. Commonwealth, 263 S.W.3d 583, 593 (Ky. 2008); Matheney v.
Commonwealth, 191 S.W.3d 599, 606 (Ky. 2006); Johnson v. Commonwealth, 105
S.W.3d 430, 441 (Ky. 2003); Scobee v. Donahue, 164 S.W.2d 947 (Ky. 1942).

                                         8
Detective Borders’s statements bolstering not within the exception of KRE13

801A.

        The trial court found the statements were admissible, not for the purpose

of establishing their truth, but explaining Detective Borders’s investigative

actions. During Detective Borders’s testimony concerning the search of

Jamieson’s home, he was asked about how he located the sex toys,

pornography, and his choice as to what items near the recliner to send off to

the police laboratory. In explaining his investigative thought process, he

mentioned H.J.’s statements about these items during the forensic interview.

        A police officer may testify to information furnished to him for purposes

of explaining the actions taken as a result of the information.14 Such testimony

is limited to explaining an officer’s actions and is not admissible to prove the

facts provided to the officer.15 In Chestnut v. Commonwealth, officers arrested

Chestnut as the perpetrator of a series of burglaries based on an identification

at the scene by one of the victims.16 This Court held the officer’s testimony

regarding the identification at the scene was not hearsay because the




        13   Kentucky Rules of Evidence.
         Chestnut v. Commonwealth, 250 S.W.3d 288, 294 (Ky. 2008) (citing Sanborn
        14

v. Commonwealth, 754 S.W.2d 534, 541 (Ky. 1988)); see also Kerr v. Commonwealth,
400 S.W.3d 250, 257 (Ky. 2013) (“Extrajudicial statements to a police officer are
inadmissible hearsay unless offered to explain the basis for the action later taken by
the police officer.”) (emphasis added).
        15   Id. (citing Gordon v. Commonwealth, 916 S.W.2d 176, 179 (Ky. 1995).
        16   Id.

                                             9
statement was not offered as proof that the identification was correct but only

to explain the officer’s motive for arresting Chestnut.17

      All three facts mentioned by Detective Borders were previously testified to

by H.J. Their relevance to Detective Borders’s testimony was to explain why he

searched certain places and why particular items were sent off to the

laboratory for processing. Furthermore, the trial court admonished the jury at

least twice that Detective Borders was not testifying to the truth of the

underlying statements, only as to how the statements influenced his actions

and the course of the investigation.

      Even if Detective Borders’s testimony was offered as support of H.J.’s

testimony, such bolstering would have been permissible under KRE 801A(a)(2)

due to the defense counsel’s impeachment of H.J. on cross-examination. Prior

consistent statements of a witness are admissible when offered to rebut an

express or implied charge against that witness of recent fabrication, improper

influence, or motive.18 This exception generally applies only if the prior

statement predated the motive for the recent alleged fabrication, improper

influence, or motivation.19 At the start of H.J.’s cross-examination, the defense

counsel asked H.J. a series of questions that permitted the bolstering

testimony. The questions generally inquired into whether H.J. had met with the

Commonwealth’s Attorney prior to her testimony, whether she had read


      17   Id. at 294-95.
      18   KRE 801A(a)(2).
       19 See Smith v. Commonwealth, 920 S.W.2d 514, 517 (Ky. 1995); Tome v. United

States, 513 U.S. 150 (1995).

                                        10
Trooper Ellis’s or Detective Borders’s reports, and whether she had spoken with

Lorrie about her testimony prior to that day. H.J. answered that she had not

discussed her testimony with Lorrie, as the events were a topic they avoided.

As to discussions with the Commonwealth’s Attorney, H.J. acknowledged

meeting with the Commonwealth’s Attorney in preparation for her testimony.

H.J. further acknowledged that while she had not actually read the officers’

reports, portions of them were read to her by the Commonwealth’s Attorney.

      The questioning, while careful and not overly combative, was obviously to

induce the jury to infer that H.J.’s testimony was not entirely her own

recollection. Rather, the defense was intimating that the testimony was

influenced, either intentionally or unintentionally, by the Commonwealth’s

Attorney, police officers, or Lorrie. Any undue influence attributed to Lorrie

arguably predated the statements made at the forensic interview rendering it

outside the KRE 810A(a)(2) exception. However, any inference that the

Commonwealth’s Attorney or police officers influenced H.J.’s testimony would

have had to occur between the date of the forensic interview and her testimony

and falls squarely within KRE 801A’s exception. Any doubt as to the inference

the defense was asking the jury to draw was clarified at closing when defense

counsel specifically questioned H.J.’s recollection or fabrication of the events in

question. We conclude Detective Borders’s testimony served to refute defense

counsel’s inference that the Commonwealth’s Attorney or police officers

coached H.J. As such, the trial court did not err in its admission.




                                        11
                                III. CONCLUSION

     For the reasons set forth above, we hereby affirm the Hardin Circuit

Court.

     All sitting. All concur.




COUNSEL FOR APPELLANT:

Adam Meyer
Assistant Public Advocate
Department of Public Advocacy


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Aspen Roberts
Assistant Attorney General




                                      12